      Case 7:19-cv-00403 Document 12 Filed on 12/12/19 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 December 13, 2019
                           UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
VS.                                             § CIVIL ACTION NO. 7:19-CV-403
                                                §
FISHER INDUSTRIES, et al,                       §
                                                §
         Defendants.                            §

                        ORDER SETTING STATUS CONFERENCE


       IT IS HEREBY ORDERED that this matter is set for status conference on December 19,

2019, at 1:30 p.m. before the Honorable Randy Crane, United States District Court, in the 9th

Floor Courtroom, Bentsen Tower, 1701 West Business Highway 83, in McAllen, Texas.

       The Clerk shall send a copy of this Order to all counsel of record.

       SO ORDERED this 12th day of December, 2019, at McAllen, Texas.


                                                 ___________________________________
                                                 Randy Crane
                                                 United States District Judge




1/1
